Case 2

So ONAN Wn wo ff OO NO KF

BO WO Wb WD WD ND ND ND NO RP RP RP RP RP RP Re Re Re
oyna oa ff YO No FPF DOD Oo DA WDB wo &— WHO HO KF OS

 

14-cv-07687-JGB-KK Document 313 Filed 07/29/21 Page 1of1 Page ID #:13537

O

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

KAVIN MAURICE RHODES, Case No. CV 14-7687-JGB (Kk)
Petitioner,
V. ORDER ACCEPTING FINAL
FINDINGS AND
CHRISTIAN PFEIFFER, Acting RECOMMENDATION OF UNITED
Warden, STATES MAGISTRATE JUDGE
Respondent.

 

 

Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
Petition for a Writ of Habeas Corpus, the records on file, and the Final Report and
Recommendation of the United States Magistrate Judge. The Court has engaged in de
novo review of those portions of the original Report and Recommendation to which
Petitioner has objected. The Court accepts the findings and recommendation of the
Magistrate Judge.

IT IS THEREFORE ORDERED that Judgment be entered (1) denying the

Petition for a Writ of Habeas Corpus; and (2) dismissing this action with prejudice.

Z(

HONG@HABLE JESUS S=SERNAL
United Sfates District Judge

 

Dated: July 29, 2021

 
